                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LENARD MCKINNEY,

                    Plaintiff,
                                                   Case No. 19-cv-1153-pp
      v.

SARAH STAEVEN, BRITTANEY BLAIR,
CASSANDRA BAIER, MARY ALSTEEN,
and RACHEL MATUSHAK,

                    Defendants.


    ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
                APPOINT COUNSEL (DKT. NO. 16.)


      Plaintiff Lenard McKinney, a Wisconsin state prisoner who is

representing himself, filed a complaint alleging that the defendants violated his

civil rights under 42 U.S.C. §1983. Dkt. No. 1. The court screened the

complaint under 28 U.S.C. §1915A and allowed the plaintiff to proceed on an

Eighth Amendment claim based on allegations that the defendants were

deliberately indifferent to his serious medical need by failing, for over seven

months, to address the pain caused by the plaintiff’s ill-fitting prosthesis. Dkt.

No. 9 at 5-7. The plaintiff has filed a motion to appoint counsel. Dkt. No. 16.

      In support of the motion, the plaintiff states that he has written letters to

three lawyers to try to find one on his own. Id. He says that he has only a

grammar school education, that he has a learning disability and that he has

limited access to the prisoner who helped him draft his motion. Id. The plaintiff


                                         1

           Case 2:19-cv-01153-PP Filed 02/03/21 Page 1 of 5 Document 18
also states that his claim involves medical issues that may require persons

with knowledge in the field, that it will require discovery (including the

deposition of witnesses) and that he does not have the ability to locate and

depose medical staff. Dkt. No. 17-1.

      In a civil case the court has discretion to recruit a lawyer for individuals

who cannot afford to hire one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir.

2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d

864, 866-67 (7th Cir. 2013). In exercising its discretion the court must

consider two things: “(1) ‘has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so,’ and (2) ‘given the

difficulty of the case, does the plaintiff appear competent to litigate it himself?’”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote,

503 F.3d 647, 653 (7th Cir. 2007)).

      To satisfy the first prong, the court must determine that a plaintiff made

a good faith effort to hire counsel. Pickett v. Chi. Transit Authority, 930 F.3d

869, 871 (7th Cir. 2019). To do so, the plaintiff must show he contacted at

least three lawyers and provide the court with (1) the lawyers’ names; (2) their

addresses; (3) how and when the plaintiff attempted to contact the lawyer; and

(4) the lawyers’ responses.

      When considering the second prong the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

                                          2

         Case 2:19-cv-01153-PP Filed 02/03/21 Page 2 of 5 Document 18
exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490-491. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491.

       The plaintiff states that he contacted three lawyers, but he has not

included the names of the lawyers he contacted, explained how and when he

contacted them and or included the lawyers’ responses. The plaintiff has not

shown that he made a reasonable attempt to find lawyer on his own. Even if

the plaintiff had made a reasonable attempt to find a lawyer on his own, the

court would not appoint counsel at this time. The plaintiff indicates that he has

only a grammar school education and has a learning disability. The documents

the plaintiff has filed thus far do not reflect any issues with his writing or

reasoning. Perhaps that is because the plaintiff has someone in another

institution—another inmate—who is helping him. The plaintiff says that he has

“limited access” to that other inmate. The court understands that relying on

another inmate can slow down the litigation process. If, because of his limited

access to the other inmate, the plaintiff needs more time to do certain things,

he needs only to file a motion (in time for the court to receive it before the

deadline) and ask for more time.

                                           3

         Case 2:19-cv-01153-PP Filed 02/03/21 Page 3 of 5 Document 18
      The plaintiff indicates that the medical issues in his case are too complex

for a person with only a grammar school education and who has a learning

disability. The next step in the lawsuit is for the parties to conduct “discovery.

The deadline for completing discovery is May 17, 2021. That means that the

plaintiff needs only to ask the defendants for information about the case, and

respond to the defendants’ requests that he provide information to them. The

plaintiff can ask questions of the defendants. He can ask them for documents.

He does not need to do complicated legal research or understand complicated

medical issues to request information about what steps the defendants took to

address his pain during the seven months that he asserts they delayed getting

him fitted for a new prosthesis. The plaintiff basically has alleged that the

defendants ignored his complaints of pain and sores for seven months. He can

ask for prison medical records and look at them to determine whether they

substantiate that claim.

      The plaintiff says that he does not have the ability to locate and depose

medical staff. But he does have the ability to write down the questions he

would like to ask the medical staff and serve those questions on the lawyers for

the defendants. These kind of questions are called “interrogatories.” The

plaintiff says the case will require discovery of documents. He may obtain those

documents simply by making written requests for them to the defendants’

lawyer. Such written requests are called “requests for production of

documents.”




                                         4

         Case 2:19-cv-01153-PP Filed 02/03/21 Page 4 of 5 Document 18
      The court will deny without prejudice the plaintiff’s motion to appoint

counsel. That means that if, as the case goes along, the plaintiff reaches a

point where he (with the help of the inmate at the other institution) cannot

manage the case on his own, he can renew his request for appointed counsel.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Docket No. 16.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        5

        Case 2:19-cv-01153-PP Filed 02/03/21 Page 5 of 5 Document 18
